Citation Nr: 1637920	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  15-22 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased initial evaluation for residuals of traumatic brain injury (TBI), currently rated as noncompensably (0 percent) disabling.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to March 1992.

This matter comes to the Board of Veterans' Appeals from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In its decision, the RO granted service connection for residuals of a traumatic brain injury (TBI) and assigned an initial noncompensable (0 percent) disability rating.  The Veteran timely appealed the assigned rating. 

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has conducted a special review of traumatic brain injury (TBI) examinations completed between 2007 and 2015 in support of disability compensation claims for TBI. This review revealed a number of initial TBI examinations that were not conducted by a physiatrist, psychiatrist, neurologist, or neurosurgeon as required by VA's Adjudication Procedures Manual.  See M21-1, III.iv.3.D.2.j. As a result, in May 2016, the Secretary granted equitable relief that permits VA to provide new initial TBI examinations to impacted claimants.

This appeal includes a TBI issue that is covered by the Secretary's grant of equitable relief.  In addition, the appellant has requested reprocessing of this appeal under VA's special TBI review.  Accordingly, the Board is remanding the case in order to schedule the appellant for a new examination.  See 38 U.S.C.A. § 7107(f)(2) (2015).

The Board is required by statute to adjudicate cases in docket order, except for situations which fall under 38 U.S.C.A. § 7107(f), such as the TBI issue discussed above.  As this case is not yet ready for adjudication under docket order requirements, the Board is prohibited from issuing a decision on any of the other issues on appeal.  Accordingly, any additional issues which have been certified to the Board remain pending at the Board and will be addressed in a separate decision in docket order.

This remand will not impact the appellant's pending request for a hearing before the Board, to include the appellant's place on the Board's hearing waitlist.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a TBI examination to be conducted by one of the four designated specialists (physiatrist, psychiatrist, neurologist, or neurosurgeon), as well as any other actions felt appropriate by the AOJ in conjunction with the Secretary's grant of equitable relief.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






